12-1990-cv
Lytle v. JP Morgan Chase



                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 7th
day of May, two thousand thirteen.

PRESENT:

                     JOSÉ A. CABRANES,
                     RICHARD C. WESLEY,
                     J. CLIFFORD WALLACE,*
                                  Circuit Judges.

_____________________________________

BRUCE LYTLE,
                                      Plaintiff-Appellant,

                     v.                                                               No. 12-1990-cv

JP MORGAN CHASE,
                      Defendant-Appellee.
_____________________________________

FOR PLAINTIFF-APPELLANT:                                            Bruce Lytle, pro se, Jamaica, NY.

FOR DEFENDANT-APPELLEE:                                             Alun W. Griffiths, Zoe E. Jasper, Thomas
                                                                    Cahill, Satterlee Stephens Burke & Burke
                                                                    LLP, New York, NY; Tara A. Griffin,
                                                                    JP Morgan Chase & Co., New York, NY.


*
    The Honorable J. Clifford Wallace, of the United States Court of Appeals for the Ninth Circuit, sitting by designation.

                                                              1
     Appeal from a judgment of the United States District Court for the Southern District of
New York (Deborah A. Batts, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff-appellant Bruce Lytle appeals from the order of the District Court, dated March 30,
2012, adopting the report and recommendation of Magistrate Judge James L. Cott, see Lytle v. JP
Morgan Chase, No. 08 Civ. 9503 (DAB)(JLC), 2012 WL 393008 (S.D.N.Y. Feb. 8, 2012) (“Report and
Recommendation”), granting summary judgment to defendant-appellee JP Morgan Chase on Lytle’s
claims of employment discrimination, hostile work environment, failure to accommodate, and
retaliation. See Lytle v. JP Morgan Chase, No. 08 Civ. 9503 (DAB)(JLC), 2012 WL 1079964 (S.D.N.Y.
Mar. 30, 2012). We assume the parties’ familiarity with the facts and procedural history of the case.

        We review de novo the District Court’s summary judgment, drawing all factual inferences in
favor of the non-moving party. Maraschiello v. City of Buffalo Police Dep’t, 709 F.3d 87, 92 (2d Cir.
2013). Lytle, however, does not present any grounds for appealing the District Court’s summary
judgment. By not setting forth any arguments against the reasoning in the Report and
Recommendation, which was adopted by the District Court, Lytle has waived all of his claims on
appeal. See LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995) (pro se appellant waives
claims if basis for appeal is not stated in appellate briefs).1

         Instead, Lytle makes unsubstantiated assertions of bias and misfeasance by the Magistrate
Judge, court personnel, and JP Morgan Chase representatives. Lytle focuses in particular on a
purported effort by Magistrate Judge Cott to excise portions of the record that, Lytle asserts, reveal
Judge Cott’s bias in favor of granting summary judgment. Having reviewed the record on appeal in
light of Lytle’s various assertions, we conclude that all of Lytle’s claims on appeal are baseless.

                                                 CONCLUSION

       We have reviewed all of Lytle’s arguments on appeal and find them to be without merit.
Accordingly, the judgment is AFFIRMED.
                                                                FOR THE COURT:
                                                                Catherine O’Hagan Wolfe, Clerk




1 Even assuming that Lytle had preserved his claims, however, we would affirm the judgment for substantially the
reasons stated in the Report and Recommendation.

                                                          2